     Case: 3:15-cv-00475-jdp Document #: 180-2 Filed: 10/09/18 Page 1 of 7




        UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WISCONSIN



       If your student loans are serviced by
        Great Lakes, a class action lawsuit
             might affect your rights.
           A federal court authorized this notice. This is not a solicitation from a lawyer.
•   A student loan borrower has sued Great Lakes Educational Loan Services, Inc., Great Lakes
    Higher Education Corporation, and three of Great Lakes’ current and former executive officers
    (together, “Great Lakes”). The suit alleges that Great Lakes unlawfully increased the principal
    and interest balances on borrowers’ student loans after an administrative forbearance period.
•   The Court has not yet decided whether Great Lakes did anything wrong. However, Great
    Lakes has declared to the Court that Great Lakes is providing money and loan balance
    reductions (or “account credits”) to borrowers whose loan balances may have been wrongly
    increased. As of today, the Court has not confirmed the truth or accuracy of Great Lakes’
    statements, or whether any compensation being provided has been properly calculated.
•   Your legal rights may be affected by this lawsuit, and you now have a choice to make:


         YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT
                                    Stay in this lawsuit. Await the outcome. Give up
                                    certain rights.
     DO NOTHING                     By doing nothing, you keep the possibility of getting money or benefits
                                    that may come from a trial or a settlement. But, you give up any rights to
                                    sue Great Lakes separately about the same legal claims in this lawsuit.


                                    Get out of this lawsuit. Get no benefits from it. Keep rights.
     ASK TO BE
                                    If you ask to be excluded and money or benefits are later awarded, you
     EXCLUDED                       won’t share in those. But, you keep any rights to sue Great Lakes
                                    separately about the same legal claims in this lawsuit.

•   Your options are explained in this notice. To ask to be excluded, you must act before [a
    date 45 days from the transmission of this notice].

•   Any questions? Read the remaining pages of this document. You may also speak to one
    of the lawyers by calling (619) 238-1333, or by writing to: David J. Harris, Jr., Finkelstein &
    Krinsk LLP, 550 West C Street, Suite 1760, San Diego, California 92101. Visit the case
    website, [insert web domain], where you will find the Court’s [insert link to order certifying
    the class], the [insert link to complaint] that the Plaintiff filed with the Court, the Defendants’
    [link to answer], as well as an [link to Exclusion Request] form.


                          QUESTIONS? VISIT WWW [INSERT WEB DOMAIN]
        Case: 3:15-cv-00475-jdp Document #: 180-2 Filed: 10/09/18 Page 2 of 7




                                         WHAT THIS NOTICE CONTAINS
BASIC INFORMATION               ............................................................................................ PAGE 3
      1.   Why did I get this notice?
      2.   What is this lawsuit about?
      3.   What is a class action and who is involved?
      4.   Why is this lawsuit a class action?

THE CLAIMS IN THE LAWSUIT ....................... . .................................. PAGE 4
      5.   What does the lawsuit complain about?
      6.   How does Great Lakes answer?
      7.   Has the Court decided who is right?
      8.   What is the Plaintiff asking for?
      9.   Is there any money available now?

WHO IS IN THE CLASS .......................................................................... ..                      PAGE 5
      10. Am I part of this Class?
      11. What are the three “subclasses”?
      12. I’m still not sure if I am included.

YOUR RIGHTS AND OPTIONS                 ............................................................................. PAGE 6
      13. What happens if I do nothing at all?
      14. Why would I ask to be excluded?
      15. How do I ask the Court to exclude me from the Class?

THE LAWYERS REPRESENTING YOU .............................................. ..                                         PAGE 7
      16. Do I have a lawyer in this case?
      17. Should I get my own lawyer?
      18. How will the lawyers be paid?

THE TRIAL ................................................................................................................ PAGE 7
      19. How and when will the Court decide who is right?
      20. Do I have to come to the trial?
      21. Will I get money after the trial?




                                                                     -2-
                                     QUESTIONS? VISIT WWW [INSERT WEB DOMAIN]
      Case: 3:15-cv-00475-jdp Document #: 180-2 Filed: 10/09/18 Page 3 of 7




                                     BASIC INFORMATION
 1. Why did I get this notice?

Great Lakes’ records show that your account was subject to a “stand-alone” administrative
forbearance. This notice explains that the Court has allowed, or “certified,” a class action lawsuit
that might affect you. You have legal rights and options that you may exercise before the Court
holds a trial. The trial is to decide whether the claims being made against Great Lakes, on your
behalf, are correct. Judge James D. Peterson of the United States District Court for the Western
District of Wisconsin is overseeing this class action. The lawsuit is known as Dawson v. Great
Lakes Educational Loan Services, Inc., et al., Civil Action No. 15 CV 475.
 2. What is this lawsuit about?

This lawsuit is about whether Great Lakes, a servicer of federal student loans for the U.S. Dept.
of Education and hundreds of other lenders, wrongfully “capitalized” accrued interest on student
loan accounts in violation of federal regulations. A “capitalization” transaction occurs when a
loan servicer converts a borrower’s interest obligations into principal obligations, causing
interest charges on the loan to accrue more rapidly over time, and causing the total loan balance
to grow more rapidly over time.
 3. What is a class action and who is involved?

In a class action lawsuit, a person called a “Class Representative” (in this case Meredith D.
Dawson) sues on behalf of other people who have similar claims. The people together are a
“Class” or “Class Members.” Ms. Dawson and all the Class Members like her are called the
Plaintiffs. The companies and individuals she sued are called the Defendants. In a class action,
one court resolves the issues for everyone in the Class—except for those people who choose to
exclude themselves from the Class.
 4. Why is this lawsuit a class action?

The Court decided that this lawsuit can be a class action and move towards a trial because it
meets the requirements of Federal Rule of Civil Procedure 23, which governs class actions in
federal courts. Specifically, the Court found that:
    • There are numerous borrowers who had their loans serviced by Great Lakes
         and had accrued interest “capitalized” after an administrative forbearance;
    • There are legal questions and facts that are common to each borrower;
    • Ms. Dawson’s claims are typical of the claims of the rest of the Class;
    • Ms. Dawson and the lawyers representing the Class will fairly and adequately
         represent the Class’ interests;
    • The common legal questions and facts are more important than questions that affect
         only individual borrowers; and
    • This class action will be more efficient than having many individual lawsuits.

More information about why the Court is allowing this lawsuit to be a class action is in the
[insert link to Court’s order], which is available at [insert web domain].
                                                  -3-
                          QUESTIONS? VISIT WWW [INSERT WEB DOMAIN]
      Case: 3:15-cv-00475-jdp Document #: 180-2 Filed: 10/09/18 Page 4 of 7




                              THE CLAIMS IN THE LAWSUIT

 5. What does the lawsuit complain about?

In the lawsuit, the Plaintiff has sued (1) Great Lakes Educational Loan Services, Inc.; (2) its
former parent company, Great Lakes Higher Education Corporation; (3) Jill Leitl, Great Lakes’
current Chief Operating Officer and former Chief Servicing Officer; (4) David Lentz, Great
Lakes’ former Chief Technology Officer; and (5) Michael Walker, Great Lakes’ former Chief
Information Officer. (Collectively we refer to all of these Defendants as “Great Lakes.”)
The Plaintiff says that Great Lakes wrongfully capitalized interest obligations on Plaintiff’s and
other Class members’ student loan accounts in connection with certain administrative
forbearance periods that Great Lakes applied to their loans. Plaintiff alleges that these improper
interest capitalizations caused Class members’ loan balances to grow at unlawfully high rates
over time. You can read Plaintiff’s [insert link to complaint] at [insert link to web domain].
 6. How does Great Lakes answer?

Great Lakes denies that it knowingly or negligently permitted Plaintiff’s or other Class
members’ loan balances to become wrongfully increased as a result of the alleged interest
capitalizations. Defendants maintain that, at all relevant times, they followed the U.S.
Department of Education’s rules and regulations regarding interest capitalization for FFELP
and Direct student loans. Great Lakes further contends that Plaintiff and other members of the
Class did not suffer compensable financial injuries to the extent that they have not paid back
more than they rightfully owed on their student loans. Great Lakes’ [insert link to answer] is
also available at [insert link to web domain].
 7. Has the Court decided who is right?

The Court hasn’t decided whether Great Lakes or Plaintiff is correct. By certifying the Class
and issuing this Notice, the Court is not saying who will win or lose the case. Plaintiff must
prove her claims at a trial to be scheduled by the Court. (See “The Trial” on page 7.)
 8. What is the Plaintiff asking for?

The Plaintiff is seeking to recover from Great Lakes three times the Class members’ actual financial
damages, plus interest, the costs of the lawsuit, attorneys’ fees, and a Court order prohibiting Great
Lakes from imposing or collecting unlawful interest charges against borrowers. The Complaint
asserts claims for negligence, negligent misrepresentation, and violations of the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-64.
 9. Is there any money available now?

Great Lakes has represented to the Court that Great Lakes is providing money or loan account credits
to borrowers whose loan balances may have been wrongly increased. But the Court has not yet
evaluated the truth or accuracy of Great Lakes’ statements, or determined whether affected borrowers
are entitled to any compensation. If financial compensation or benefits are obtained, then you will be
notified about how you can obtain them.
                                                  -4-
                          QUESTIONS? VISIT WWW [INSERT WEB DOMAIN]
     Case: 3:15-cv-00475-jdp Document #: 180-2 Filed: 10/09/18 Page 5 of 7




                                   WHO IS IN THE CLASS
 10. Am I part of this Class?

Judge Peterson decided that the potentially affected borrowers who are part of the Class in
this case are as follows:

All persons, who, between January 1, 2006 and the present:

 (i) were borrowers of a student loan issued under the Federal Family Education Loan
 Program (“FFEL” or “FFELP”), or a student loan issued under the Federal Direct Loan
 Program (“Direct” or “DLP”);
 (ii) had their FFELP or Direct student loan(s) serviced by Great Lakes;
 (iii) had Great Lakes place their FFELP or Direct student loan(s) in an administrative-
          forbearance status for a period of up to 60 days (that was not immediately preceded
          by another forbearance, deferment, or grace period), while Great Lakes processed
          their request for a deferment, forbearance, loan consolidation, or change in
          repayment plan; and
 (iv) had any accrued interest obligations capitalized at the end of such an administrative
          forbearance

Within the above-defined Class, the Court has also certified three subgroups, or “subclasses,”
of Class members.

 11. What are the three “subclasses”?

The Court identified three “subclasses” of the Class as follows:
    • Subclass 1—consists of Class members who were subjected to the capitalization of
      interest that accrued during the relevant administrative-forbearance period(s).
    • Subclass 2—consists of Class members who were subjected to the capitalization of
      interest that accrued before the relevant administrative-forbearance period(s).
    • Subclass 3—consists of Class members who were subjected to the capitalization of
      interest that resulted from two programming errors in Great Lakes’ automated
      student-loan servicing system.

 12. I’m still not sure if I am included.

If you are still not sure whether you are included, you can get free help at [insert link to web
domain], or by calling or writing to the lawyers in this case, at the phone number or address
listed on the first page of this notice.




                                                -5-
                         QUESTIONS? VISIT WWW [INSERT WEB DOMAIN]
      Case: 3:15-cv-00475-jdp Document #: 180-2 Filed: 10/09/18 Page 6 of 7




                               YOUR RIGHTS AND OPTIONS
You have to decide whether to stay in the Class or ask to be excluded before the trial, and you
have to decide this now.

 14. What happens if I do nothing at all?

You don’t have to do anything now if you want to keep the possibility of getting money or benefits
from this lawsuit. By doing nothing you are staying in the Class. If you stay in and the Plaintiff
obtains money or benefits, either as a result of the trial or a settlement, you will be notified about
how to apply for a share (or how to ask to be excluded from any settlement). Keep in mind that if
you do nothing now, regardless of whether the Plaintiff wins or loses the trial, you will not be able to
sue, or continue to sue, Great Lakes—as part of any other lawsuit—about the same legal claims that
are the subject of this lawsuit. You will also be legally bound by all of the Orders the Court issues
and judgments the Court makes in this class action.

 15. Why would I ask to be excluded?

If you already have your own lawsuit against Great Lakes and want to continue with it, you need to
ask to be excluded from the Class. If you exclude yourself from the Class, you might not obtain
money or benefits from this lawsuit even if the Plaintiff obtains them as a result of the trial or any
settlement (that may or may not be reached) between Great Lakes and the Plaintiff. However, you
may then be able to sue or continue to sue Great Lakes for your own claims concerning the
“capitalization” of interest in connection with an administrative forbearance. If you exclude
yourself, you will not be legally bound by the Court’s judgments in this class action.

If you start your own lawsuit against Great Lakes after you exclude yourself, you’ll have to
hire and pay your own lawyer for that lawsuit, and you’ll have to prove your claims. If you do
exclude yourself so you can start or continue your own lawsuit against Great Lakes, you
should talk to your own lawyer soon, because your claims may be subject to a statute of
limitations.


 16. How do I ask the Court to exclude me from the Class?

To ask to be excluded, you must send an “Exclusion Request” in the form of a letter sent by
mail, stating that you want to be excluded from Dawson v. Great Lakes. Be sure to include your
name and address, and sign the letter. You must mail your Exclusion Request postmarked by [a
date 45 days after transmission of this notice], to: David J. Harris, Jr., Finkelstein & Krinsk
LLP, 550 West C Street, Suite 1760, San Diego, California 92101. You may also get an
Exclusion Request [insert link] form at the website, [insert web domain].




                                                  -6-
                          QUESTIONS? VISIT WWW [INSERT WEB DOMAIN]
      Case: 3:15-cv-00475-jdp Document #: 180-2 Filed: 10/09/18 Page 7 of 7




                           THE LAWYERS REPRESENTING YOU
 17. Do I have a lawyer in this case?

The Court decided that the law firm of Finkelstein & Krinsk LLP, of San Diego, California is
qualified to represent you and all Class Members. The law firm is called “Class Counsel.” Its
lawyers are experienced in handling class action cases against other defendants. More information
about this law firm, their practices, and their lawyers’ experience is available at
www.classactionlaw.com.
 18. Should I get my own lawyer?

You do not need to hire your own lawyer because Class Counsel is working on your behalf. But, if
you want your own lawyer, you will have to hire that lawyer yourself. For example, you can ask him
or her to appear in Court for you if you want someone other than Class Counsel to speak for you.
 19. How will the lawyers be paid?

If Class Counsel obtains money or benefits for the Class, they may ask the Court for fees and
expenses. You won’t have to pay these fees and expenses. If the Court grants Class Counsels’
request, the fees and expenses would be either deducted from any money obtained for the Class or
paid separately by Great Lakes.

                                             THE TRIAL
The Court will schedule a trial to decide who is right in this case.

 20. How and when will the Court decide who is right?

As long as the case isn’t resolved by a settlement or otherwise, Class Counsel will have to prove the
Plaintiff’s claims at a trial. The trial has not yet been scheduled, but will take place in the United
States District Court for the Western District of Wisconsin, 120 North Henry Street, Madison,
Wisconsin. During the trial, a Jury will hear all of the evidence to help them reach a decision about
whether the Plaintiff or Defendants are right about the claims in the lawsuit. There is no guarantee
that the Plaintiff will win, or that she will get any money for the Class.
 21. Do I have to come to the trial?

You do not need to attend the trial. Class Counsel will present the case for the Class, and Great
Lakes will present the defenses. You or your own lawyer are welcome to come at your own
expense.
 22. Will I get money after the trial?

If the Class obtains money or benefits as a result of the trial or a settlement, you will be notified
about how to participate. We do not know how long this will take.
                                                     7
                           QUESTIONS? VISIT WWW [INSERT WEB DOMAIN]
